Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is responsive to the amendment filed in U.S. Patent application 16835828 on 12/27/2021. This application was originally filed on 3/31/2020. This application claims priority to Korean Patent Application 10-2019-0039012 filed 04/03/2019.
	This action is made final.
Claims 1-20 are pending in this case. Claims 1 and 14 are independent claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11-14 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pre-grant Publication 20140195916 (Kwon).

1. (Currently Amended) Kwon discloses an electronic device comprising:
a display; (See Kwon at [0014] where a display is disclosed.)
at least one processor; and (See Kwon at [0084])
at least one memory configured to store instructions that cause the at least one processor to (See Kwon at [0085] where programs are stored in memory and executed by the processor.):
obtain first information for a scene recognition result from a first still image frame that is included in a first moving image, (See Kwon at [0100] where a plurality of video attributes are disclosed, including “a place, a location and the like.” See also [0103] where a frame from a video is analyzed.)
obtain second information for attribute information of the first moving image from the first moving image, (See Kwon at Fig. 11 and [0137]-[0139] where disclosed is the analysis of four frames from a video segment to determine if “a selected attribute condition is met.”)
identify, among a plurality of image functions related to the first moving image, at least one image function (See Kwon at Fig. 7  and [0122]-[0124] and item 711 and 713 from Fig. 7b, brightness. It is identified from a plurality of image functions and specifically displayed in figures 7a, 7b, and 7c.)
control the display to display at least one function execution object corresponding to the identified at least one image function, and 
 (See Fig. 7 item 711 is held to constitute an execution object corresponding to the identified adjustable quality of brightness.)
execute, in response to detecting an input for selecting a function execution object of the at least one function execution object, and image function corresponding to the selected function execution object. (See Figures 7b and 7c, items 711 and 713 are adjusted based upon user input, the adjustment represented as item 730. As described in [0123] these items together or separately teach the definition of executing a function, adjustment of a brightness attribute in the video, which teaches an image function corresponding to the selected function execution object.)

11. (Original) Kwon discloses the limitations of Claim 1.
Kwon discloses a limitation wherein the instructions are further configured to cause the at least one processor to, in response to a user input, control the display to display a shortcut function execution object associated with the function execution object. ( The items 711 and 713 of Fig. 7 are held to teach the limitation of a shortcut. It would also likely have been obvious to include a pop-up shortcut for a variety of functions because Kwon teaches something similar. See Kwon at [0163] the pop-up tag input is held to teach the limitation of a shortcut function.)

12. (Original) Kwon discloses the limitations of Claim 1.
Kwon discloses a limitation wherein the first information includes at least one of a scene recognition result for the first still image frame, a shooting time of the first still image frame, or a comparison result between the first still image frame and still image frames preceding or following the first still image frame. (See again Kwon at [0100] where a background a brightness and a contrast are disclosed which are held to teach the limitation of a scene recognition.)

13. (Original) Kwon discloses the limitations of Claim 1.
Kwon discloses a limitation wherein the second information includes at least one of a shooting time, a shooting location, a playback duration, a shooting format, a file name, a resolution, or a frame rate of the first moving image. (See again Kwon at [0100] where a location is disclosed which is held to teach the limitation of a shooting location since it is determined from the video.)

14. (Currently Amended) A method for controlling by an electronic device, the method comprising:
obtaining first information for a scene recognition result from a first still image frame included in a first moving image; (See Kwon at [0100] where a plurality of video attributes are disclosed see also [0103] where a  frame from a video is analyzed.)
obtaining second information for attribute information of the first moving image from the first moving image; (See Kwon at Fig. 11 and [0137]-[0139] where disclosed is the analysis of four frames from a video segment to determine if “a selected attribute condition is met.”)
identifying, among a plurality of image functions related to the first moving image, at least one image function corresponding to at least one of the first information or the second information;(See Kwon at Fig. 7  and [0122]-[0124] and item 711 and 713 from Fig. 7b, brightness. It is identified from a plurality of image functions and specifically displayed in figures 7a, 7b, and 7c.)
displaying at least one function execution object corresponding to the identified at least one image function , and 
(See Fig. 7 item 711 is held to constitute an execution object corresponding to the identified adjustable quality of brightness.)
execute, in response to detecting an input for selecting a function execution object of the at least one function execution object, and image function corresponding to the selected function execution object. (See Figures 7b and 7c, items 711 and 713 are adjusted based upon user input, the adjustment represented as item 730. As described in [0123] these items together or separately teach the definition of executing a function, adjustment of a brightness attribute in the video, which teaches an image function corresponding to the selected function execution object.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5, 7-10, 15-18 and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of U.S. Pre-grant Publication 20100249645(Kaplan).

2. (Original) Kwon discloses the limitations of Claim 1.
Kwon discloses a limitation wherein the instructions are further configured to cause the at least one processor to:
control the display to …the first moving image, and 
in response to an external input for stopping the…
stop the…  of the first moving image at the first still image frame and output the first still image frame,  (See Kwon at [0170]-[0172] where disclosed is stopping during capture, not playback)
obtain the first information from the first still image frame.(See Kwon at Figure 17(d) and [0172])
Kwon may not teach the pausing in the context of playback.
Kaplan discloses this limitation. (See Kaplan at [0057] where disclosed is stopping a video during playback in order to get a screen shot).
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Kaplan and Kwon. The two are analogous to the Applicant’s invention in that both relate to video editing and display mechanism. The motivation to do so would have been avoiding the laborious consideration of individual frames as taught by Kaplan at [0017].

3. (Currently Amended) Kwon and Kaplan disclose the limitations of Claim 2.
Kwon discloses a limitation wherein the at least one image function generates or alters a still image or a moving image, (See the rejection of Claim 1, particularly regarding Kwon at Fig. 7, a moving image brightness level is altered based on input to a function object displayed in 7b and 7c.) 
wherein the at least one function execution object includes at least one of an image correction execution object, a text input execution object, a graphics interchange format (GIF) generation execution object, an image generation execution object, or an icon recommendation execution object. (See Kwon at [0119] and [0163] disclosed are text input objects as Illustrated in Figs. 14(b) and 15(c) item 1410.)

4. (Original) Kwon and Kaplan disclose the limitations of Claim 3.
Kwon discloses a limitation wherein the instructions are further configured to cause the at least one processor to:
in response to an external input for selecting the image correction execution object, apply an image correction function to the first still image frame and generate a corrected image frame, and 
control the display to display the corrected image frame. (See again Kwon at [0163] and further at [0164] where the information associated with the image is held to constitute corrected information.)

5. (Original) Kwon and Kaplan disclose the limitations of Claim 3.
Kwon discloses a limitation wherein the instructions are further configured to cause the at least one processor to:
in response to an external input for selecting the image correction execution object, apply an image correction function to the first moving image and generate a second moving image, and 
control the display to display the second moving image. (See Kwon at [0150]-[0151] where multiple edits of original videos are disclosed.)

7. (Original) Kwon and Kaplan disclose the limitations of Claim 3.
Kwon discloses a limitation 
further comprising a communication circuit, and 
wherein the instructions are further configured to, in response to an external input for selecting the image generation execution object, cause the at least one processor to:
control the communication circuit to transmit the first still image frame to a server,
control the communication circuit to receive one or more still image frames that are selected by the server based on the first still image frame, and 
generate a second moving image based on the one or more still image frames and the first still image frame. (See Kwon at [0041]-[0043] and [0047] where a server is utilized both as an intermediary in the broadcast process, and as a potential facilitator generally of a mobile communications system. The claimed limitation of carrying out some of the processing on a server would have been obvious to try because those of ordinary skill in the art of video processing know that it is processor intensive and therefore often better offloaded to a more powerful computer.)

8. (Original) Kwon and Kaplan disclose the limitations of Claim 3.
Kwon discloses a limitation wherein the instructions are further configured to cause the at least one processor to:
identify a non-verbal communication in the first still image frame, identify a plurality of graphical objects corresponding to the non-verbal communication, display the plurality of graphical objects, and generate, in response to an external input onto a first graphical object from the plurality of graphical objects, a second still image frame including the first graphical object. (See again Kwon at [0100], where “a presence or non-presence of a specific character” is held to generally teach the limitation of a non-verbal communication.)

9. (Original) Kwon and Kaplan disclose the limitations of Claim 3.
Kwon discloses a limitation wherein the instructions are further configured to cause the at least one processor to:
identify that a subject of the first still image frame is performing a continuous action, 
identify a plurality of image frames from the first moving image corresponding to the continuous action, and 
generate a second moving images based on the plurality of image frames and the first still image frame, 
further comprising: determining a quantity of the plurality of image frames based on the second information. (See Kwon at [0100] where the presence or non-presence of a specific character is disclosed. In combination with the previous teaching of Claim 3, this limitation is held to teach the limitations  as stated because a subject would be identified from a frame/group of frames, and an altered set of video frames would be developed based on this attribute.)

10. (Original) Kwon and Kaplan disclose the limitations of Claim 3.
Kwon discloses a limitation wherein the instructions are further configured to cause the at least one processor to:
identify a person in the first still image frame, identify a plurality of still image frames from the first moving image based on identification of the person, and generate a second moving image based on the plurality of still image frames and the first still image frame. (See again Kwon at [0100] where the presence of a specific character is disclosed as the triggering the change in the video. See also Kwon at [0062] where the identification of faces is disclosed as a means of presence determination. A character and a face are held to teach the limitation of a person.)

15. (Original) Kwon and Kaplan disclose the limitations of Claim 14.
Kwon discloses a limitation  further comprising:
displaying … of the first moving image;
and in response to an external input for stopping the …, 
stopping the … of the first moving image and outputting the first still image frame. (See Kwon at [0170]-[0172]  and 17(d) where disclosed is stopping during capture to output a frame )
Kaplan discloses this limitation. (See Kaplan at [0057] where disclosed is stopping a video during playback in order to get a screen shot).
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Kaplan and Kwon. The two are analogous to the Applicant’s invention in that both relate to video editing and display mechanism. The motivation to do so would have been avoiding the laborious consideration of individual frames as taught by Kaplan at [0017].

16. (Currently Amended) Kwon and Kaplan disclose the limitations of Claim 15,
Kwon discloses a limitation Wherein the at least one image function generates or alters a still image or a moving image, and (See the rejection of Claim 1, particularly regarding Kwon at Fig. 7, a moving image brightness level is altered based on input to a function object displayed in 7b and 7c.) 

Kwon discloses a limitation  wherein the at least one function execution object includes at least one of an image correction execution object, a text input execution object, a graphics interchange format (GIF) generation execution object, an image generation execution object, or an icon recommendation execution object. (See Kwon at [0119] and [0163] disclosed are text input objects as Illustrated in Figs. 14(b) and 15(c) item 1410.)

17. (Original) Kwon and Kaplan disclose the limitations of Claim 16.
Kwon discloses a limitation  further comprising:
in response to an external input for selecting the image correction execution object, applying an image correction function to the first still image frame and generating a corrected still image frame;
and displaying the corrected still image frame. (See again Kwon at [0163] and further at [0164] where the information associated with the image is held to constitute corrected information.)

18. (Original) Kwon and Kaplan disclose the limitations of Claim 16.
Kwon discloses a limitation  further comprising, in response to an external input for selecting the text input execution object, displaying a text input box on a display. ((See Kwon at [0119] and [0163] disclosed are text input objects as Illustrated in Figs. 14(b) and 15(c) item 1410.)

20. (Original) Kwon and Kaplan disclose the limitations of Claim 16.
Kwon discloses a limitation  further comprising:
in response to an external input for selecting the image generation execution object, extracting a plurality of still image frames from the first moving image based on the first information; and generating a second moving image. (See Kwon at [0150]-[0151] where multiple edits of original videos are disclosed.)

Claim 6 and 19 remain rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Kaplan and in further view of U.S. Pre-grant Publication 20180188916 (Lyons).
6. (Original) Kwon and Kaplan disclose the limitations of Claim 3.
Kwon discloses a limitation 
Kwon and Kaplan may not specifically teach wherein the instructions are further configured to cause the at least one processor to:
control the display to display, in response to an external input for selecting the text input execution object, a text input box,
extract, in response to an external input for selecting the image generation execution object, a plurality of still image frames from the first moving image based on the first information, and generate a second moving image based on the plurality of still image frames, and 
control the display to display, in response to an external input for selecting the icon recommendation execution object, one or more selectable icons. (This limitation is held to be taught by inserting text into a video. The viewability of text in a video necessitates that a text input mechanism is provided. See Lyon at [0091])
regarding the limitation that they system generate, in response to an external input for selecting the GIF generation execution object, a GIF file based on the first still image frame, (A GIF generation would have been obvious either as an intermediate item or a later item inserted into the video or as the video itself because these were well known in the art at the time of invention. See specifically Lyons at [0129] where .gif files are mentioned as a means of storing video data.).
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Kwon and Lyons. The two are analogous to the Applicant’s invention in that both relate to editing videos. The motivation to do so would have been providing users with features for combining video content as taught by Lyons at [0003]. This is also the goal of Kwon so a user would have been motivated to consider other means of carrying that out.

19. (Original) Kwon and Kaplan disclose the limitations of Claim 16.
Kwon discloses a limitation  further comprising, in response to an external input for selecting the GIF generation execution object, generating a GIF file by using a plurality of still image frames based on the first still image frame. (A GIF generation would have been obvious either as an intermediate item or a later item inserted into the video or as the video itself because these were well known in the art at the time of invention. See specifically Lyons at [0129] where .gif files are mentioned as a means of storing video data.).
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Kwon and Lyons. The two are analogous to the Applicant’s invention in that both relate to editing videos. The motivation to do so would have been providing users with features for combining video content as taught by Lyons at [0003]. This is also the goal of Kwon so a user would have been motivated to consider other means of carrying that out.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments

Applicant's arguments filed 12/27/2021 (“the Remarks”) have been fully considered  and they are persuasive. Based on the amendment the previously cited sections of Kwon did not teach the amendment because the amended language clarifies that the image alteration to a state that cannot be taught by tagging. As Applicant points out in in page 13, tagging is properly considered a metadata function, thought the Office would stipulate that if the tags are visible at some point during playback (possibly even in the editing visual context) it could be argued that the this would read upon the present claim language. 
The newly cited sections of Kwon, disclose the amended limitations of “execut[ing], in response to detecting an input for selecting a function execution object of the at least one function execution object, and image function corresponding to the selected function execution object”. Kwon discloses in Fig. 7 and the associated paragraphs, the adjustment of brightness in the video itself in response to user input on an object that is presented in response to detections of a brightness adjustment within the video itself. This teaches both the alteration of a still and moving image since a moving image is altered, and this is known to be accomplished by altering a plurality of sequential frames.
Regarding the applicants arguments related to Claims 3 and 16 on page 13 of the Remarks , the arguments are also persuasive, however the newly cited sections of Kwon are believed to teach the limitations of generating or altering an image based upon a information obtained from a still and moving image. In [0137] Kwon discloses that four frames teaching the limitation of still images, are analyzed together, for the purpose of a determination regarding a larger group of associated frames (a moving image portion). Earlier it is disclosed by Kwon that a plurality of informational elements may be determined from the footage teaching at least a first and second information.
For the above stated reasons, the remaining dependent claims cannot be determined allowable based solely on their dependence from the independent claims. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached Monday through Wednesday 9AM-6PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
4/9/2022
	
							/WILLIAM L BASHORE/                                                                                                     Supervisory Patent Examiner, Art Unit 2175